DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 16-28 are pending.
Claims 16-28 are rejected.
	Claims 1-15 are cancelled.

Response to Amendment
Specification
The objection to the disclosure is withdrawn due to the amendment to the specification filed May 3, 2021.   

Claim Rejections - 35 USC § 112
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 17 filed May 3, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber et al. (US 2004/0220416 A1) alone or in view of Nardello et al. (“Olefin oxidation by the system H2O2/MoO42-: competition between epoxidation and peroxidation”, Journal of Molecular Catalysis A: Chemical 117, 1997, pp. 439-447), for the reasons given in the previous office action dated February 10, 2021.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Emsenhuber et al. (US 2004/0220416 A1) as applied to claim 16 above, and further in view of Bain et al. (US 3,014,047), for the reasons given in the previous office action dated February 10, 2021.

Response to Arguments
Applicant's arguments filed May 3, 2021 have been fully considered but they are not persuasive. 
Nardello et al. disclose that the disproportionation of hydrogen peroxide catalyzed by molybdate ions in alkaline media quantitatively leads to the formation of singlet oxygen, 1O2  (see paragraph 2 in column 1 on page 440).  This teaching in Nardello et al. is not substrate dependent.    The use of tiglic acid as the substrate did not change the fact that under alkaline pH one expects to generate singlet oxygen and obtain the peroxidized product as taught in the second full paragraph on page 440 and shown by equation (4) on page 444.   

The Examiner respectfully maintains that one having ordinary skill in the art would be motivated to select a pH of greater than 7.5 based upon the combined teachings of Emsenhuber et al. and Nardello et al.  Further, that selection of an alkaline  pH in the oxidation process of Emsenhuber et al. would favor the production of the peroxidized product over the epoxidized product. 
Emsenhuber et al. disclose an improved process for the oxidation of organic substrates by means of 1O2 , in which 3-90% strength H2O2 is added to the organic substrates, which are soluble in water, or organic solvents miscible with water and which react with 1O2 (see entire disclosure, in particular the abstract).  Examples of the organic substrates includes both limonene and tiglic acid, i.e., (E)-2-methylcrotonic (see paragraph 0017).  Emsenhuber et al. disclose that alkenes can react to give peroxides and epoxides (see paragraph 0019).   Sodium molybdate is used as a catalyst (see for instance Example 1).   The pH of the reaction mixture depends on the chosen substrate and the chosen catalyst and can range between 0 and 14, preferably between 4 and 14 2O2 are preferably required, whereas less reactive substrates are preferably reacted with 3 to 10 equivalents of H2O2 (see paragraph 0027, Table 1 in paragraph 0062, and claim 5).   The 1O2 is generated chemically instead of photochemically (see paragraphs 0002-0012).   Although Emsenhuber et al. does not  require that the reaction be performed at a pH value of more than 7.5, or more than 8, or more than 9.  Emsenhuber et al. does disclose that the pH of the reaction is preferably between 4 and 14 and can be adjusted as required using acidic or basic additives (see paragraph 0029).  Further, a pH of about 10 in the presence of 0.02M of Na2MoO4 is used in Example 4.   The motivation to select an alkaline pH over an acidic pH in the process of Emsenhuber is provided by Nardello et al.    Nardello et al. disclose in Eq. (1) that singlet oxygen is generated when a pH of 9-12 is used (see paragraph 2 in column 1 on page 440).  Nardello et al. further disclose that the pH of the reaction effects the selectivity to the epoxidized or peroxidized product (see paragraph 3 in column 1 on page 440; paragraph 2 in column 1 on page 443; and section 3.2 on pages 443-446).  It is further show that that singlet oxygen is generated quantitatively in alkaline medium to obtain the peroxidized product (see equation (4) on page 443). Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to perform the reaction of Emsenhuber et al. at a pH value of more than 7.5, or of more than 8, or more than 9, since Emsenhuber et al. disclose that the pH of the reaction is preferably between 4 and 14, disclose an example  1O2 .  Even further, the skilled artisan would have been further motivated to use an alkaline medium when it is desired to selectively obtain a peroxidized product.
For the reasons given above the rejection of claims 16-26 under 35 U.S.C. 103 as being unpatentable over Emsenhuber et al. (US 2004/0220416 A1) alone or in view of Nardello et al. (“Olefin oxidation by the system H2O2/MoO42-: competition between epoxidation and peroxidation”, Journal of Molecular Catalysis A: Chemical 117, 1997, pp. 439-447) is maintained.
The Applicants did not provide any arguments with regard to the rejection of claims 27 and 28 under 35 U.S.C. 103 as being unpatentable over Emsenhuber et al. (US 2004/0220416 A1) as applied to claim 16 above, and further in view of Bain et al. (US 3,014,047).  Thus, this rejection is maintained for the reasons given in the previous office action dated February 10, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699